Citation Nr: 0625146	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
prior to May 6, 2002, and an evaluation in excess of 20 
percent since that date.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

3.  Entitlement to an initial compensable evaluation for 
peripheral vascular disease in the left lower extremity, 
associated with diabetes mellitus.  

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction, associated with diabetes mellitus.  

5.  Entitlement to an effective date earlier than November 
14, 2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002, April 2003, and March 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The October 2002 rating decision granted service connection 
for degenerative joint disease of the lumbar spine, L5-S1, 
with a 10 percent evaluation, effective January 30, 1998, and 
a 20 percent evaluation effective May 6, 2002, and granted 
service connection for diabetes mellitus with a 20 percent 
evaluation, effective December 29, 2000.  The April 2003 
rating decision, in pertinent part, granted service 
connection for peripheral vascular disease in the left lower 
extremity and erectile dysfunction, effective December 2, 
2002.  Both disabilities were evaluated as noncompensable.  
The March 2004 rating decision, in pertinent part, granted an 
effective date of November 14, 2002 for entitlement to TDIU.  

In his May 2003 Form 9 (substantive appeal) regarding the 
issues of increased initial evaluations for the low back 
disability and diabetes mellitus, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  The RO 
notified the veteran that he had been scheduled for a 
videoconference hearing in February 2005.  In a February 2005 
statement the veteran withdrew his request for a hearing.  
The hearing request is deemed withdrawn.

The Board notes that the veteran has been represented by the 
American Legion throughout the appeal, and the required Form 
21-22 is of record in the claims file.  In June 2003 and 
January 2005 the RO received letters from a private attorney 
indicating that she had been retained by the veteran to 
develop his claim for disability benefits and requested a 
copy of the veteran's medical records.  The attorney did not 
specify whether or not she had been retained to represent the 
veteran in his claims before VA.  

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (2005).  A veteran may revoke his representative's 
power to act on his behalf at any time by written notice or 
appropriate designation of a new representative.  38 C.F.R. 
§ 20.607.  An attorney may be designated as an appellant's 
representative through a properly executed Form 22a.  
38 C.F.R. § 20.603.  The claims file does not include written 
revocation of representation by the American Legion by the 
veteran, or a Form 22a in favor of a private attorney.  Nor 
has the American Legion withdrawn its services.  38 C.F.R. 
§ 20.608.  As such, the veteran continues to be represented 
by the American Legion as reflected on the face of this 
decision.  

It is unclear whether or not the veteran's representative's 
June 2006 Informal Hearing Presentation is raising claims for 
earlier effective dates for the veteran's service connected 
disabilities.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), the 
Court held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

It does not appear that the veteran has been provided VCAA 
notice on the issues of entitlement to increased initial 
evaluations for his disabilities on appeal or an earlier 
effective date for TDIU.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that once service 
connection is granted and an effective date and rating have 
been assigned, the claim is substantiated and further VCAA 
notice is not needed.  While the Court's holding in Dingess 
suggests that such notice is not required, because the 
service connection claims have been substantiated, since 
these claims are being remanded for other reasons, additional 
notice is appropriate.  

In a February 2005 statement, the veteran indicated that he 
had been treated several times at the Hampton VA Medical 
Center (VAMC) for diabetes mellitus and degenerative disc 
disease of the lumbar spine since November 2003.  He 
specifically indicated that he had received treatment for 
diabetes mellitus as recently as January 2005.  The claims 
folder does not contain any VA treatment records since 
November 2003.  VA is required to obtain all relevant 
treatment records that have been adequately identified.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(2).  These 
records are potentially relevant to all the claims for 
increased initial evaluations, as the veteran has 
specifically reported treatment of degenerative disc disease 
and diabetes mellitus, and these records may also include 
treatment for peripheral vascular disease and erectile 
dysfunction associated with diabetes mellitus.  

For purposes of assigning an effective date, the award of 
TDIU is an award of increased disability compensation.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  Therefore, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  

The veteran filed his formal claim for TDIU in May 2003, 
however, a May 2002 VA examination report in which he stated 
that he was unemployed may constitute an informal claim.  
38 C.F.R. §§ 3.155, 3.157.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where the veteran 
does not meet the percentage requirements for TDIU set out in 
38 C.F.R. § 4.16(a), the Board lacks the authority to grant 
TDIU in the first instance.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  In such a case, the Board must refer the 
matter to the Director of Compensation and Pension for 
initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  

The veteran has consistently reported that he last worked in 
September 2001, while his representative has stated that he 
was last employed in June 2001.  Because any increase in the 
initial evaluations of the veteran's service connected 
disabilities could affect the claim for an earlier effective 
date for TDIU, the Board finds that the claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" where they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As resolution of the claims for increased 
initial evaluations could impact the claim on appeal for 
entitlement to an earlier effective date for the grant of 
TDIU, the issues should be considered together.  Hence, any 
Board action on the TDIU claim would, at this juncture, be 
premature.  

If, after readjudication of the increased initial evaluation 
claims, the veteran has not met the schedular requirements 
for an earlier effective date for TDIU, the RO should 
consider whether referral for an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
regarding his claims of entitlement to 
increased initial evaluations of the 
service connected disabilities on appeal 
and entitlement to an earlier effective 
date for the grant of TDIU, addressing 
all four notification elements (i.e., in 
accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)).  

2. Request all records of treatment at 
the Hampton VAMC for the low back 
disability and diabetes mellitus, 
including complications of peripheral 
vascular disease and erectile 
dysfunction, since November 2003.  

3.  After the above development is 
completed, readjudicate the claims for 
entitlement to increased initial 
evaluations for the low back disability, 
diabetes mellitus, peripheral vascular 
disease, and erectile dysfunction.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

4.  After readjudicating the claims 
above, readjudicate the claim for an 
earlier effective date for the grant of 
TDIU, including if the veteran does not 
meet the percentage requirements of 
38 C.F.R. § 4.16(a), whether referral for 
extraschedular consideration is 
warranted.  If the claim remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


